Citation Nr: 1233104	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served in the Marine Corps Reserve and was on active duty from October 2003 to April 2004, and from June 2006 to May 2007.  He had service in Iraq, where his awards and decorations included the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 RO rating decision.  


FINDING OF FACT

The Veteran's low back disorder did not originate in service or until more than one year after service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

A low back disorder is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to service connection for a low back disorder38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In October 2008, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application for service connection.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2012).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2012).  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from December 2003 to March 2010; and the report of an MRI, performed in September 2008 at Northwest Arkansas Medical Imaging, Inc.  

In February and April 2009 and in April 2010, VA examined the Veteran to determine whether his back disorder had been incurred in or aggravated by service.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Special considerations attend the cases of combat veterans. 38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  

Section 1154(b) does not, however, create a statutory presumption that combat veteran's alleged disease or injury is service-connected. The veteran must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the veteran by providing that the VA shall resolve every reasonable doubt in favor of the veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as degenerative disc disease, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Factual Background

The evidence shows that at the time of his February 2003 service entrance examination, the Veteran denied that he then had, or had ever had, recurrent back pain or any back problems.  Indeed, his spine was found to be normal.  

In March 2007, the Veteran's vehicle was hit by a rocket-propelled grenade.  He sustained a puncture wound on the top of his left hand.  Otherwise, his examination was normal.  In May 2007, during a service separation examination, the Veteran was found physically qualified for separation.  

In May 2007, during a post-deployment health assessment, the Veteran complained of a chronic cough and headaches.  He denied the presence of any muscles aches or back pain.  During an August 2007 post-deployment health assessment, the Veteran rated his health as very good during the previous month.  Compared to the period prior to his recent deployment to Iraq, he rated his health as about the same as it was prior to his deployment.  He did complain of problems sleeping or still feeling tired after sleeping.  He did not report back pain.

In January 2008, the Veteran was treated for renal stones.  In April 2008, a VA kidney ultrasound was normal.  

On August 1, 2008, X-rays of the Veteran's lumbar spine were taken by VA due to his complaints of low back pain.  The study was normal.  

On August 28, 2008, during treatment by the VA Mental Health Service for adjustment disorder, the Veteran reported that he had chronic back pain which contributed to his stress and frustration.  It noted that such complaint was being addressed by the VA Physical Therapy Service.  Later, that day, the Veteran was referred to his VA primary care physician for complaints of increased low back pain radiating down his left lower extremity.  It was noted that he had been taking medication which was not effective.  An intravenous urogram was negative.  

In September 2008, VA X-rays revealed mild levoscoliosis of the thoracic and lumbar spines, as well as mild destroscoliosis of the thoracic spine.  

Later in September 2008, the Veteran had an MRI of his lumbar spine which showed minimal desiccation of the L3-L4 intervertebral disc space with very minimal annular disc bulging. 

In October 2008, the Veteran was, again, treated by VA for complaints of back pain radiating down his left lower extremity.  His problem list included a herniated lumbar disc; scoliosis, no essential change; and chronic back pain.  

During his February 2009 VA examination, the Veteran reported that in January 2008, he had been hospitalized for back pain and had had surgery to remove a kidney stone.  He also reported his history of a back injury in service.  It was noted that the Veteran had been an electrician but was looking for work, because his company had been forced to close, due to the bad economy.  

On examination, the Veteran demonstrated scoliosis of the lumbar spine.  He also demonstrated the following range of throracolumbar spine motion:  Flexion from 0 to 70 degrees, extension from 0 to 25 degrees, lateral flexion from 0 to 25 degrees, bilaterally; and rotation from 0 to 20 degrees, bilaterally.  On manipulation, there was slight tingling in the left lower leg.  Otherwise, the examination of the Veteran's spine was normal.  It was noted that the Veteran's MRI's had been reviewed by the VA Neurosurgery Service and found to be totally normal with the exception of slight desiccation at the L3-L4 disc.  

During his April 2009 VA genitourinary examination, it was noted that the Veteran had a history of kidney stones, dating back to 2007.  The Veteran had complained of low back pain, and subsequent X-rays had revealed the kidney stones.  It was noted that there had been no history of hospitalization or surgery.  The Veteran continued to complain of severe low back pain.  However, a recent CT scan had been negative for kidney stones.  It was noted that he was again employed as an electrician.  

Following the examination, the examiner opined that the Veteran's low back and left leg pain were not due to his combat injuries or to a service-connected disability.  In so opining, the examiner noted that the Veteran had had a very minor injury in service and that it would not have caused his pathological spinal disease.  The examiner further stated that the Veteran's low back pain was not related to kidney stones, as the recent CT scan had been negative for kidney stones.  

VA records reflecting the Veteran's treatment in July 2009 show that he had again been laid off from his job as an electrician.  

In December 2009, the Veteran was reexamined by VA to determine the nature and etiology of any low back disorder found to be present.  The Veteran reiterated his history of his injury in March 2007 and reported that he had had back problems since that time.  The examiner noted that he could find no complaints regarding the Veteran's back until after the Veteran's separation form service.  The examiner noted a degenerative disc at L5-S1 but did not see a herniated disc.  He also noted that the Veteran had hyperactive reflexes in his upper and lower extremities but saw no spinal lesions to account for that hyperactivity.  Following the examination, and, again, in an April 2010 addendum, the examiner opined that the degenerative disc disease in the Veteran's spine had been minimal and that it had not been caused by the blast in service.  

Analysis

The Veteran contends that he injured his back in March 2007, when the vehicle in which he was riding was struck by enemy fire.  He states that the vehicle jolted and that the plates in his protective gear dug into his back.  He also states that he has had low back pain since that time and has been diagnosed with desiccation of the L3-L4 disc.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Given the Veteran's receipt of the Purple Heart medal, the Board concedes that the Veteran experienced a back injury in service, although he clearly had numerous opportunities to report back problems at the time of the incident and thereafter, but in fact denied any back problems.

Although he is presumed to have injured his back in service, the Board finds he did not sustain a chronic back disorder.  See Reeves v. Nicholson, 682 F.3d 988 (Fed. Cir. 2012).  As already noted, the service records show that the Veteran never mentioned back problems at any point in service after the presumed injury, despite numerous opportunities outside of combat situations to do so, and in fact denied any history of back problems in service and at separation.  Moreover, the first reference to back problems after service is well over a year after discharge.  The absence of any back complaints (and indeed the denial of any back problems) in service and thereafter until 2008 is sufficient to establish that there was no chronic back disorder evidenced by, for example, actual complaints.  To the extent the Veteran now indicates that he was experiencing back problems continuously since the presumed injury, the Board finds his account to lack credibility in light of his affirmative denial in service of any such problems.
 
In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran clearly sustained a blast injury to his left hand in service, the preponderance of the evidence is against a finding that it caused an injury to his back or that it is otherwise related to his current back disability.  Not only are the service treatment records negative for any complaints or clinical findings of a back disorder of any kind, the May 2007 post-deployment health assessment shows that the Veteran denied having muscle aches or back pain two months after sustaining his blast injury.  He did, however, complain of a chronic cough, headaches, and sleep impairment.  It is reasonable to expect that had the Veteran been experiencing back pain, he would have also reported that, as well.  That he did not do so tends to militate his claim.  It is all the more compelling when viewed in light of the fact that he had actively denied the presence of back pain.  

A low back disorder, primarily diagnosed as degenerative disc disease, was confirmed by an MRI in September 2008, more than one year after the Veteran's separation from service.  That was approximately 16 months after service; and, therefore, VA examined the Veteran to determine whether his back pain was related to any event in service, including the noted blast injury.  

Following the VA examinations, the primary diagnosis was degenerative disc disease affecting L3-L4 and L5-S1.  The examiners concurred that it was less likely than not that such disorder was the result of or related to the blast injury sustained in service.  The Veteran has presented no competent, objective evidence to the contrary, nor has he submitted any evidence to substantiate his opinion of a nexus to service.  Therefore, the VA examiners' opinions constitute additional evidence against the Veteran's claim.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding of a nexus between the Veteran's current degenerative disc disease and any event in service or during the first year after his separation from service.  Accordingly service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a low back disorder is denied.





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


